DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being antipcated by Yoshida et al. [WO 2014/038706].
Regarding Claim 1, Yoshida et al. shows a coil device (Figs. 1-5 and teaching from Fig. 15) comprising:
a plate-like element body (1, see Pages 15, 19 of English translation) having a main surface (front surface, see Fig. 1 and Drawing 1 below, main surface MS), a back surface (back surface, see Fig. 1 and Drawing 1 below, back surface BS), and an end surface (bottom surface, see Fig. 1 and Drawing 1 below, end surface ES);
a helical coil (8) having a coil axis (see Fig. 1 and Drawing 1 below, coil axis CA) extending between the main surface and the back surface of the element body (see Fig. 1 and Drawing 1 below), the helical coil (8) including a first plurality of conductive portions (2) located closer to the main surface of the element body than to the back surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 2 is closer to main surface MS than to back surface BS), each of the first plurality of conductive portions (2) being a conductive pin (element 2 is an elongated conductor, have a cross-sectional area being circle, and attached with elements 4, 5 so element 2 can be considered a pin, see English translation Pages 9-11); and
a connection terminal (6) provided on at least one of the back surface and the end surface of the element body (see Fig. 1 and Drawing 1 below) and connected to the helical coil (see Figs. 1-5 and 15).
Regarding Claim 2, Yoshida et al. shows the helical coil further comprise a second plurality of conductive portions (3) located closer to the back surface of the element body than to the main surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 3 is closer to back surface BS than to main surface MS), each of the second plurality of the conductive portions being a conductive pin (element 3 is an elongated conductor, have a cross-sectional area being circle, and attached with elements 4, 5 so element 3 can be considered a pin, see English translation).
Regarding Claim 5, Yoshida et al. shows each of the conductive portions of the first and second plurality of conductive portions are circular in cross-section (see Figs.1-5 and 15, see English translation).
Regarding Claim 15, Yoshida et al. shows an electronic device (power supply circuit of a compact electronic device, see English translation) including the coil of claim 2 (see claim 2 above), wherein the helical coil includes conductive connecting portions (5) which connect pins of the first plurality of conductive portions (2) to the conductive portions of the second plurality of conductive portions (3, see Figs. 1-5 and 15), the conductive connecting portions (5) being located on the end surface of the element body (see Fig. 1 and Drawing 1 below, element 5 located on end surface ES).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. [WO 2014/038706] in view of Schaffer et al. [U.S. Pub. No. 2012/0058676].
Regarding Claim 1, Yoshida et al. shows a coil device (Figs. 1-5 and teaching from Fig. 15) comprising:
a plate-like element body (1, see Pages 15, 19 of English translation) having a main surface (front surface, see Fig. 1 and Drawing 1 below, main surface MS), a back surface (back surface, see Fig. 1 and Drawing 1 below, back surface BS), and an end surface (bottom surface, see Fig. 1 and Drawing 1 below, end surface ES);
a helical coil (8) having a coil axis (see Fig. 1 and Drawing 1 below, coil axis CA) extending between the main surface and the back surface of the element body (see Fig. 1 and Drawing 1 below), the helical coil (8) including a first plurality of conductive portions (2) located closer to the main surface of the element body than to the back surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 2 is closer to main surface MS than to back surface BS), each of the first plurality of conductive portions (2) being a conductive pin (element 2 is an elongated conductor, have a cross-sectional area being circle, and attached with elements 4, 5 so element 2 can be considered a pin, see English translation Pages 9-11); and
a connection terminal (6) provided on at least one of the back surface and the end surface of the element body (see Fig. 1 and Drawing 1 below) and connected to the helical coil (see Figs. 1-5 and 15).
Moreover, to disclose the term “pin”, Schaffer et al. shows a device (Figs. 9-9f) teaching and suggesting each of the first plurality of conductive portions (920, see Figs. 9-9f) being a conductive pin (Paragraphs [0101], [0266]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first plurality of conductive portions being a conductive pin as taught by Schaffer et al. for the device as disclosed by Yoshida et al. to secure electrical contacts to form an inductive device with the benefit of lowering resistance to improve inductor characteristics (Paragraph [0266]).
In addition, having each of the first plurality of conductive portions being a conductive pin would have been an obvious design choice since the construction of a pin is a solid material, which is a metal bulk material or pure metal, that can improve conductivity and lower resistance to achieve improve inductor characteristics (https://www.merriam-webster.com/dictionary/pin). By the definition of pin, another motivation would be to facilitate electrical contacts by fastening.
Regarding Claim 2, Yoshida et al. shows the helical coil further comprise a second plurality of conductive portions (3) located closer to the back surface of the element body than to the main surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 3 is closer to back surface BS than to main surface MS), each of the second plurality of the conductive portions being a conductive pin (element 3 is an elongated conductor, have a cross-sectional area being circle, and attached with elements 4, 5 so element 3 can be considered a pin, see English translation).
Moreover, Schaffer et al. shows an inductor (Figs. 9-9f) teaching and suggesting each of the plurality of conductive portions (922, see Figs. 9-9f) being a conductive pin (Paragraphs [0101], [0266]).
Regarding Claim 5, Yoshida et al. shows each of the conductive portions of the first and second plurality of conductive portions are circular in cross-section (see Figs.1-5 and 15, see English translation).
Regarding Claim 15, Yoshida et al. shows an electronic device (power supply circuit of a compact electronic device, see English translation) including the coil of claim 2 (see claim 2 above), wherein the helical coil includes conductive connecting portions (5) which connect pins of the first plurality of conductive portions (2) to the conductive portions of the second plurality of conductive portions (3, see Figs. 1-5 and 15), the conductive connecting portions (5) being located on the end surface of the element body (see Fig. 1 and Drawing 1 below, element 5 located on end surface ES).
Schaffer et al. also shows the helical coil includes conductive connecting portions (see Figs. 9-9f) which connect pins of the first plurality of conductive portions (920, see Figs. 9-9f) to the conductive portions of the second plurality of conductive portions (922, see Figs. 9-9f).







Claims 1-2, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. [WO 2014/038706] in view of Ling [U.S. Patent No. 5,576,680] and Schaffer et al. [U.S. Pub. No. 2012/0058676] (for additional motivational purposes).
Regarding Claim 1, Yoshida et al. shows a coil device (Figs. 1-5 and teaching from Fig. 15) comprising:
a plate-like element body (1, see Pages 15, 19 of English translation) having a main surface (front surface, see Fig. 1 and Drawing 1 below, main surface MS), a back surface (back surface, see Fig. 1 and Drawing 1 below, back surface BS), and an end surface (bottom surface, see Fig. 1 and Drawing 1 below, end surface ES);
a helical coil (8) having a coil axis (see Fig. 1 and Drawing 1 below, coil axis CA) extending between the main surface and the back surface of the element body (see Fig. 1 and Drawing 1 below), the helical coil (8) including a first plurality of conductive portions (2) located closer to the main surface of the element body than to the back surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 2 is closer to main surface MS than to back surface BS), each of the first plurality of conductive portions (2) being a conductive pin (element 2 is an elongated conductor, have a cross-sectional area being circle, and attached with elements 4, 5 so element 2 can be considered a pin, see English translation Pages 9-11); and
a connection terminal (6) provided on at least one of the back surface and the end surface of the element body (see Fig. 1 and Drawing 1 below) and connected to the helical coil (see Figs. 1-5 and 15).
Moreover, to disclose the term “pin”, Ling shows an inductor (Figs. 1A-1H) teaching and suggesting each of the first plurality of conductive portions (bottom elements 135, see Fig. 1E) being a conductive pin (Col. 4, Lines 20-52).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first plurality of conductive portions being a conductive pin as taught by Ling for the device as disclosed by Yoshida et al to secure electrical contacts with conductive lines to form an inductive circuit to achieve desirable operating characteristics for inductances (Col. 4, Lines 20-52) and the formation of the inductive circuit by conductive pin 135 and inductive lines 115-1, 140-1 can also prevent instant high voltage and current to be discharged to minimize damage (Col. 4, Lines 66-67 to Col. 5, Lines 1-9). Additional motivation would have been to obtain the benefit of lowering resistance to improve inductor characteristics (Paragraph [0266] of Schaffer et al.).
In addition, having each of the first plurality of conductive portions being a conductive pin would have been an obvious design choice since the construction of a pin is a solid material, which is a metal bulk material or pure metal, that can improve conductivity and lower resistance to achieve improve inductor characteristics (https://www.merriam-webster.com/dictionary/pin). By the definition of pin, another motivation would be to facilitate electrical contacts by fastening.
Regarding Claim 2, Yoshida et al. shows the helical coil further comprise a second plurality of conductive portions (3) located closer to the back surface of the element body than to the main surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 3 is closer to back surface BS than to main surface MS), each of the second plurality of the conductive portions being a conductive pin (element 3 is an elongated conductor, have a cross-sectional area being circle, and attached with elements 4, 5 so element 3 can be considered a pin, see English translation).
Moreover, Ling shows an inductor (Figs. 1A-1H) teaching and suggesting each of the plurality of conductive portions (top elements 135, see Fig. 1E) being a conductive pin (Col. 4, Lines 20-52).
Regarding Claim 5, Yoshida et al. shows each of the conductive portions of the first and second plurality of conductive portions are circular in cross-section (see Figs.1-5 and 15, see English translation).
Regarding Claim 15, Yoshida et al. shows an electronic device (power supply circuit of a compact electronic device, see English translation) including the coil of claim 2 (see claim 2 above), wherein the helical coil includes conductive connecting portions (5) which connect pins of the first plurality of conductive portions (2) to the conductive portions of the second plurality of conductive portions (3, see Figs. 1-5 and 15), the conductive connecting portions (5) being located on the end surface of the element body (see Fig. 1 and Drawing 1 below, element 5 located on end surface ES).
Ling also shows the helical coil includes conductive connecting portions (115 or 140) which connect pins of the first plurality of conductive portions (bottom elements 135, see Fig. 1E) to the conductive portions of the second plurality of conductive portions (top elements 135, see Fig. 1E).


Claims 1-2, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. [WO 2014/038706] in view of Harrison et al. [U.S. Patent No. 7,821,374] and Schaffer et al. [U.S. Pub. No. 2012/0058676] (for motivational purposes).
Regarding Claim 1, Yoshida et al. shows a coil device (Figs. 1-5 and teaching from Fig. 15) comprising:
a plate-like element body (1, see Pages 15, 19 of English translation) having a main surface (front surface, see Fig. 1 and Drawing 1 below, main surface MS), a back surface (back surface, see Fig. 1 and Drawing 1 below, back surface BS), and an end surface (bottom surface, see Fig. 1 and Drawing 1 below, end surface ES);
a helical coil (8) having a coil axis (see Fig. 1 and Drawing 1 below, coil axis CA) extending between the main surface and the back surface of the element body (see Fig. 1 and Drawing 1 below), the helical coil (8) including a first plurality of conductive portions (2) located closer to the main surface of the element body than to the back surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 2 is closer to main surface MS than to back surface BS), each of the first plurality of conductive portions (2) being a conductive pin (element 2 is an elongated conductor, have a cross-sectional area being circle, and attached with elements 4, 5 so element 2 can be considered a pin, see English translation Pages 9-11); and
a connection terminal (6) provided on at least one of the back surface and the end surface of the element body (see Fig. 1 and Drawing 1 below) and connected to the helical coil (see Figs. 1-5 and 15).
Moreover, to disclose the term “pin”, Harrison et al. shows a device (Figs. 1a-1g) teaching and suggesting each of the first plurality of conductive portions (outer side elements 108, see Figs. 1a-1g) being a conductive pin (Paragraph [0034]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the first plurality of conductive portions being a conductive pin as taught by Harrison et al. for the device as disclosed by Yoshida et al. to secure electrical contacts to form an inductive device with the benefit of lowering resistance to improve inductor characteristics (Paragraph [0266] of Schaffer et al.).
In addition, having each of the first plurality of conductive portions being a conductive pin would have been an obvious design choice since the construction of a pin is a solid material, which is a metal bulk material or pure metal, that can improve conductivity and lower resistance to achieve improve inductor characteristics (https://www.merriam-webster.com/dictionary/pin). By the definition of pin, another motivation would be to facilitate electrical contacts by fastening.
Regarding Claim 2, Yoshida et al. shows the helical coil further comprise a second plurality of conductive portions (3) located closer to the back surface of the element body than to the main surface of the element body (see Fig. 15 and Figs. 1-5 and Drawing 1 below, element 3 is closer to back surface BS than to main surface MS), each of the second plurality of the conductive portions being a conductive pin (element 3 is an elongated conductor, have a cross-sectional area being circle, and attached with elements 4, 5 so element 3 can be considered a pin, see English translation).
Moreover, Harrison et al. shows an inductor (Figs. 1a-1g) teaching and suggesting each of the plurality of conductive portions (inner side elements 108, see Figs. 1a-1g) being a conductive pin (Paragraph [0034]).
Regarding Claim 5, Yoshida et al. shows each of the conductive portions of the first and second plurality of conductive portions are circular in cross-section (see Figs.1-5 and 15, see English translation).
Regarding Claim 15, Yoshida et al. shows an electronic device (power supply circuit of a compact electronic device, see English translation) including the coil of claim 2 (see claim 2 above), wherein the helical coil includes conductive connecting portions (5) which connect pins of the first plurality of conductive portions (2) to the conductive portions of the second plurality of conductive portions (3, see Figs. 1-5 and 15), the conductive connecting portions (5) being located on the end surface of the element body (see Fig. 1 and Drawing 1 below, element 5 located on end surface ES).
Harrison et al. also shows the helical coil includes conductive connecting portions (113 or 306) which connect pins of the first plurality of conductive portions (outer side elements 108, see Figs. 1a-1g) to the conductive portions of the second plurality of conductive portions (inner side elements 108, see Figs. 1a-1g).


    PNG
    media_image1.png
    488
    685
    media_image1.png
    Greyscale

Drawing 1
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 12/16/2021, with respect to the rejection(s) of claim(s) 1-2, 5, and 15 under a) Yoshida et al. in view of Ling and b) Yoshida et al. in view of Harrison et al. and Ling have been fully considered. In order to provide newly added motivation to support and establish a prima facie case of obviousness, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of i) Yoshida et al., ii) Yoshida et al. in view of Schaffer et al., iii) Yoshida et al. in view of Ling and iv) Yoshida et al. in view of Harrison et al. and Ling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837